Name: Commission Regulation (EEC) No 3135/76 of 22 December 1976 amending Regulation (EEC) No 1687/76 laying down common detailed rules for verifying the use and/or destination of products from intervention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 353/38 Official Journal of the European Communities 23 . 12. 76 COMMISSION REGULATION (EEC) No 3135/76 of 22 December 1976 amending Regulation (EEC) No 1687/76 laying down common detailed rules for verifying the use and/or destination of products from intervention THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1Having regard to the Treaty establishing the European Economic Community, Regulation (EEC) No 16^7/76 is amended as follows : Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 707/73 (2), and in particular Articles 11 (5) and 26 (3) thereof, and the corresponding provisions of the other Regulations establishing a common organization of the market in respect of agricultural products, 1 . Article 3 (d) is amended to read as follows : '(d) in respect of products to be sold for direct consumption as concentrated products, they have been concentrated, wrapped in paper and taken over by the retail trade .' 2 . The Annex is amended as follows : 1 . under ' I. Products to be exported in the same state as that in which they were when removed from intervention stock', paragraphs 5 and 8 and the corresponding footnotes are deleted ; Whereas Article 3 (d) of Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention (3 ), as last amended by Regulation (EEC) No 31 10/76 (4 ), provides that in respect of products to be sold for direct consumption as concentrated products such products shall be considered as having complied with the prescribed use and/or destination when it is esta ­ blished that they have been concentrated and wrapped in paper ; whereas this provision is not considered adequate to ensure that such products will reach the prescribed use and/or destination ; whereas it is neces ­ sary to strenghten the control ; 2 . under II . Products subject to a use and/or desti ­ nation other than that mentioned under I ', para ­ graphs 4, 9 , 10 and 11 and the corresponding footnotes are deleted. A further paragraph as follows is added after paragraph 5 : Whereas Regulation (EEC) No 2575/76 amending or repealing various Regulations concerning intervention in the milk sector (5 ) repealed Regulations (EEC) No 1519/72, (EEC) No 71 /73 , (EEC) No 2978/74, (EEC) No 3178/75, (EEC) No 3253/75 and (EEC) No 3354/75 ; whereas references to these Regulations should be deleted in the Annex to Regulation (EEC) No 1687/76 ; * 5a . Commission Regulation (EEC) No 349/73 of 31 January 1973 on the sale at reduced prices of intervention butter for direct consumption as concentrated butter ('):  Section 104 : "for direct consumption (Regulation (EEC) No 349/73)" ; " fÃ ¼r den direkten Verbrauch (Verordnung (EWG) Nr. 349/73)" ;Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, "Til umiddelbart forbrug(forordning (EÃF) nr. 349/73)" ; (') OJ No 172, 30 . 9 . 1966 , p . 3025/66 . (2 ) OJ No L 175, 29 . 6 . 1973 , p . 5 . (3 ) OJ No L 190, 14 . 7 . 1976 , p . 1 . "destine a la consomma ­ tion directe (rÃ ¨glement (CEE) n ° 349/73)" ; (4 ) OJ No L 351 , 21 . 12 . 1976, p . 24. ( 5 ) OJ No L 293 , 23 . 10 . 1976 , p . 23 . 23 . 12. 76 Official Journal of the European Communities No L 353/39 Article 2destinato al consumo diretto (regolamento (CEE) n . 349/73)" ; voor onmiddelliik This Regulation shall enter into force on the third dayfollowing its publication in the Official Journal of the European Communities.verbruik (Verordening(EEG) nr. 349/73)". (&gt;) OJ No L 40, 13 . 2. 1973, p. 1 . It shall apply from 1 January 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 22 December 1976 . For the Commission P.J. LARDINOIS Member of the Commission